

115 HJ 96 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Department of the Interior relating to “Eastern Interior Proposed Resource Management Plan and Final Environmental Impact Statement”.
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 96IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Young of Alaska submitted the following joint resolution; which was referred to the Committee on Natural ResourcesJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Department of the Interior relating to Eastern Interior Proposed Resource Management Plan and Final Environmental Impact Statement.
	
 That Congress disapproves the rule submitted by the Department of the Interior relating to Eastern Interior Proposed Resource Management Plan and Final Environmental Impact Statement, for which notice of availability was published in the Federal Register (81 Fed. Reg. 50009 (July 29, 2016)), and such rule shall have no force or effect.
		